DETAILED ACTION
This Office Action is in response to the application 15/567,531 filed on10/18/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on November 18, 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        
                                                                                                                                                                                                       

Claims 1-20 have been examined and are pending. 
Response to Arguments
Applicant’s appeal brief filed on 11/18/2020 have been fully considered are deemed persuasive. The new prior art presented in this Office Action satisfied all of the argued limitations. Therefore, this Office Action is made Non-Final. 
Priority
The present application claims priority to PCT/US2015/028896, filed on May 1, 2015. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suleman et al. (“Suleman,” US 20150039292, published Feb. 5, 2015) in view of Swaminathan et al. (“Swaminathan,” US 20100146299, published June 10, 2010).


Regarding claim 1, Suleman discloses a system comprising: 
Suleman [0014], [0084]- [0085]. In one example aspect, there is provided a system comprising one or more processors and memory storing instructions and data for performing a method in accordance with an aspect described. In another exemplary interaction, the user utters the user query “Get me a flight from Toronto to Calgary’. In one embodiment, the system may process the user query 302 in accordance with FIGS. 3-7 and determine that a departure date and possibly a return date is required in order to execute the desired command (i.e. find a flight).); 
a collection of information processors, wherein a given information processor is to receive the request and generate a random permutation based on the request (Suleman FIG. 9, [0034], [0086], [0089]. Cloud-based service infrastructure 104 provides a manner for receiving natural language commands for such services, determining the applicable external service request and any associated data (parameters) to make the request and invoking the request. If a clarification question was recently initiated, then at 806A, a feature vector is created that represents the user query 302 and other relevant information. At step 902, one or more initial features sets are defined as the starting point in the genetic algorithm. The initial feature set(s) may be generated randomly or may be selected by an expert at least partly based on the subject matter of the domain to which the feature set is directed (for example, weather). At step 904, a set of random permutations of the initial feature set(s) is generated.); 
a plurality of data processors, wherein a given data processor is to generate clusters of a plurality of terms in a given dataset, based on similarity scores for pairs of terms, and is to select a representative term from each cluster (Suleman FIG. 9, [0034], [0064], [0089]-[0091]. Cloud-based service infrastructure 104 provides a manner for receiving natural language commands for such services, determining the applicable external service request and any associated data (parameters) to make the request and invoking the request. The extracted and expanded keywords may form the basis of a comparison or search applied against the query corpus and a relevance score calculated (e.g. retrieval and ranking functions) to rate search results. The search results (i.e. the respective associated command and the ranking score) are made available to operations of two-layer neural network 610. At step 904, a set of random permutations of the initial feature set(s) is generated. To perform the testing of 906, each user query in the test dataset will be applied to the each random permutation in order to evaluate the performance (i.e. accuracy, speed, etc.) of each random permutation feature set. At 908, a performance measure is calculated for each random permutation. If one or more of the random permutations has a performance measure greater than the predetermined threshold, than the random permutation with the most favorable performance measure may be selected. ); and wherein 
the given information processor is to determine similarity scores between a secured query term received from the query processor and secured representative terms received from the given data processor, the secured representative terms based on the random permutation (Suleman FIG. 9, [0034], [0064], [0089]-[0091]. Cloud-based service infrastructure 104 provides a manner for receiving natural language commands for such services, determining the applicable external service request and any associated data (parameters) to make the request and invoking the request. The extracted and expanded keywords may form the basis of a comparison or search applied against the query corpus and a relevance score calculated (e.g. retrieval and ranking functions) to rate search results. The search results (i.e. the respective associated command and the ranking score) are made available to operations of two-layer neural network 610. At step 904, a set of random permutations of the initial feature set(s) is generated. To perform the testing of 906, each user query in the test dataset will be applied to the each random permutation in order to evaluate the performance (i.e. accu racy, speed, etc.) of each random permutation feature set. At 908, a performance measure is calculated for each random permutation. If one or more of the random permutations has a performance measure greater than the predetermined threshold, than the random permutation with the most favorable performance measure may be selected.). 
Suleman does not explicitly disclose: and the given data processor is to filter, without knowledge of the query term, the candidate terms of the plurality of terms based on the determined similarity scores.
However, Swaminathan, in an analogous art, discloses a system wherein: 
and the given data processor is to filter, without knowledge of the query term, the candidate terms of the plurality of terms based on the determined similarity scores (Swaminathan FIG. 4, [0013],  [0073] – [0074]. The system includes a framework to securely rank-order documents in response to a query, and techniques for extracting the most relevant document(s) from an encrypted data collection. During the search process, the query terms may be encrypted to prevent the exposure of information to the data center and other intruders, and also confine the searching entity to only make queries within an authorized scope. After that, the hash value of ws (i) is calculated and transmitted to the user who forwards it to the data center. Using the received hash values H (ws(i)') from location 212, the data center searches the protected term frequency table TF at location 214 and identifies the rows corresponding to the query words. In this way, the data center does not get any information about the query. During this stage, the encrypted rows, TF, are retained within the SCU and not revealed to the data center. The SCU then performs part or the entire computation for the relevance scores at location 218 in the encrypted domain as shown in FIG. 4. In the homomorphic encryption based scheme (HME), the computation results are then sent to the content owner, who decrypts the results, obtains the relevance score, and rank-orders the documents.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Swaminathan with the teachings of Suleman to include: and the given data processor is to filter, without knowledge of the query term, the candidate terms of the plurality of terms based on the determined similarity scores, to provide users with a means for a secure search of query terms among relevant terms/documents in the database while prevent the exposure plaintext query terms during the search process.  (See Dimitrakos [0073].). 
Regarding claim 3, Suleman and Swaminathan disclose the system of claim 1. Suleman further discloses provide, to the query processor, a plurality of ranked term identifiers (Suleman [0064]. The extracted and expanded keywords may form the basis of a comparison or search applied against the query corpus and a relevance score calculated (e.g. retrieval and ranking functions) to rate search results. The search results (i.e. the respective associated command and the ranking score) are made available to operations of two-layer neural network 610.). 
Swaminathan further discloses associate each candidate term with the ranked term identifier, wherein the ranked term identifier is based on the determined similarity scores (Swaminathan FIG. 4, [0073] – [0074]. After that, the hash value of ws (i) is calculated and transmitted to the user who forwards it to the data center. Using the received hash values H (ws(i)') from location 212, the data center searches the protected term frequency table TF at location 214 and identifies the rows corresponding to the query words. In this way, the data center does not get any information about the query. During this stage, the encrypted rows, TF, are retained within the SCU and not revealed to the data center. The SCU then performs part or the entire computation for the relevance scores at location 218 in the encrypted domain as shown in FIG. 4. In the homomorphic encryption based scheme (HME), the computation results are then sent to the content owner, who decrypts the results, obtains the relevance score, and rank-orders the documents.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 4, Suleman and Swaminathan disclose the system of claim 3. Suleman further discloses aggregated over all processors of the collection of information processors (Suleman [0034], [0064]. Cloud-based service infrastructure 104 provides a manner for receiving natural language commands for such services, determining the applicable external service request and any associated data (parameters) to make the request and invoking the request. The extracted and expanded keywords may form the basis of a comparison or search applied against the query corpus and a relevance score calculated (e.g. retrieval and ranking functions) to rate search results. The search results (i.e. the respective associated command and the ranking score) are made available to operations of two-layer neural network 610.). 
Swaminathan further discloses wherein the collection of information processors is to provide to the query processor, an aggregate ranking of the plurality of ranked term identifiers from each processor (Swaminathan FIG. 4, [0073]-[0074]. Using the received hash values H (ws(i)') from location 212, the data center searches the protected term frequency table TF at location 214 and identifies the rows corresponding to the query words. In this way, the data center does not get any information about the query. During this stage, the encrypted rows, TF, are retained within the SCU and not revealed to the data center. The SCU then performs part or the entire computation for the relevance scores at location 218 in the encrypted domain as shown in FIG. 4. In the homomorphic encryption based scheme (HME), the computation results are then sent to the content owner, who decrypts the results, obtains the relevance score, and rank-orders the documents.). 
The motivation is the same as that of claim 3 above. 
Regarding claim 8, Suleman and Swaminathan disclose the system of claim 1. Suleman further discloses wherein: 
the query processor is to further request secure retrieval of additional candidate terms similar to a second query term (Suleman [0074]. By way of an exemplary user interaction, say a user previously uttered the user query “Find me a flight from Calgary” and subsequently says “Change that to New York’ which is the current user query.); 
the given information processor is to determine additional similarity scores between a secured second query term and the secured representative terms (Suleman  [0064]. The extracted and expanded keywords may form the basis of a comparison or search applied against the query corpus and a relevance score calculated (e.g. retrieval and ranking functions) to rate search results. The search results (i.e. the respective associated command and the ranking score) are made available to operations of two-layer neural network 610.). 
Swaminathan further discloses the given data processor is to filter, without knowledge of the second query term, the additional candidate terms of the plurality of terms based on the determined additional similarity scores (Swaminathan FIG. 4, [0013],  [0073] – [0074]. The system includes a framework to securely rank-order documents in response to a query, and techniques for extracting the most relevant document(s) from an encrypted data collection. During the search process, the query terms may be encrypted to prevent the exposure of information to the data center and other intruders, and also confine the searching entity to only make queries within an authorized scope. After that, the hash value of ws (i) is calculated and transmitted to the user who forwards it to the data center. Using the received hash values H (ws(i)') from location 212, the data center searches the protected term frequency table TF at location 214 and identifies the rows corresponding to the query words. In this way, the data center does not get any information about the query. During this stage, the encrypted rows, TF, are retained within the SCU and not revealed to the data center. The SCU then performs part or the entire computation for the relevance scores at location 218 in the encrypted domain as shown in FIG. 4. In the homomorphic encryption based scheme (HME), the computation results are then sent to the content owner, who decrypts the results, obtains the relevance score, and rank-orders the documents.).   
The motivation is the same as that of claim 1 above.                                                          
Regarding claim 15, claim 15 is directed to a non-transitory computer readable medium corresponding to the system of claim 1. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 17, claim 17 is directed to a non-transitory computer readable medium corresponding to the system of claim 3. Claim 17 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 18, claim 18 is directed to a non-transitory computer readable medium corresponding to the system of claim 4. Claim 18 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suleman et al. (“Suleman,” US 20150039292, published Feb. 5, 2015) in view of Swaminathan et al. (“Swaminathan,” US 20100146299, published June 10, 2010) and Agrawal et al.(“Agrawal,” US 5647058, patented July 8, 1997).
Regarding claim 2, Suleman and Swaminathan disclose the system of claim 1. Suleman and Swaminathan do not explicitly disclose: wherein the given data processor generates the secured representative terms by applying an orthogonal transform to each term, and by truncating a portion of the transformed term, the truncated portion being based on the given information processor.
However, Agrawal, in an analogous art, discloses wherein the given data processor generates the secured representative terms by applying an orthogonal transform to each term, and by truncating a portion of the transformed term, the truncated portion being based on the given information processor (Agrawal col. 5: 47-50, 55-60, claim 5. In particular, the present method has the first step of defining and applying a set of feature extraction functions that admit some similarity measure or metric for each of the stored objects in the database. The feature vectors are then truncated, such that the entries within the feature vectors which contribute little on the average to the total information of the transformed vectors are truncated (ignored). An index based on the truncated feature vectors is subsequently built using a data structure such as an R-tree for multi-dimensional indexing. Claim 5: wherein the step of transforming the extracted feature vectors including utilizing a transform from the set consisting of (i) data-dependent orthonormal transforms.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Agrawal with the teachings of Suleman and Swaminathan to include: secured terms are generated by applying an orthogonal transform to each term, and by truncating a portion of the transformed term, to provide users with a means for an efficient search of query terms through truncating and orthonormal transformation of corresponding search parameters or vectors.  (See Agrawal col. 5: 55-60.). 
Regarding claim 16, claim 16 is directed to a non-transitory computer readable medium corresponding to the system of claim 2. Claim 16 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Claims 5, 9-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suleman et al. (“Suleman,” US 20150039292, published Feb. 5, 2015) in view of Swaminathan et al. (“Swaminathan,” US 20100146299, published June 10, 2010) and Akolkar et al. (“Akolkar,” US 20150379121, filed June 26, 2014).
Regarding claim 5, Suleman and Swaminathan disclose the system of claim 3. Suleman and Swaminathan do not explicitly disclose: wherein the query processor is to select top-k term identifiers from the plurality of ranked term identifiers.
However, Akolkar, in an analogous art, discloses wherein the query processor is to select top-k term identifiers from the plurality of ranked term identifiers (Akolkar [0113]. Consider ranking quality evaluation. FIGS. 10 and 11 plot the average ranking scores of top-k vertices in each cluster on two datasets, respectively.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Agrawal with the teachings of Suleman and Swaminathan to include: wherein the query processor is to select top-k term identifiers from the plurality of ranked term identifiers, to provide users with a means for ranking and performing statistical analysis on a cluster of data through top-K algorithm and analysis.  (See Akolkar [0113].). 
Regarding claim 9, Suleman discloses method for secure multi-party informational retrieval, the method comprising:   
receiving, at a given information processor of a collection of information processors, a request from a query processor to securely retrieve candidate terms similar to a query term in a query dataset (Suleman [0014], [0084]- [0085]. In one example aspect, there is provided a system comprising one or more processors and memory storing instructions and data for performing a method in accordance with an aspect described. In another exemplary interaction, the user utters the user query “Get me a flight from Toronto to Calgary’. In one embodiment, the system may process the user query 302 in accordance with FIGS. 3-7 and determine that a departure date and possibly a return date is required in order to execute the desired command (i.e. find a flight). [For the operation in a cloud system, see [0034]].);  2884113454 
generating, for a given data processor of a plurality of data processors, clusters of a plurality of terms in a given dataset, the clusters based on similarity scores for pairs of terms (Suleman FIG. 9, [0034], [0064]. Cloud-based service infrastructure 104 provides a manner for receiving natural language commands for such services, determining the applicable external service request and any associated data (parameters) to make the request and invoking the request. The extracted and expanded keywords may form the basis of a comparison or search applied against the query corpus and a relevance score calculated (e.g. retrieval and ranking functions) to rate search results. The search results (i.e. the respective associated command and the ranking score) are made available to operations of two-layer neural network 610.); 
generating, at the given information processor, a random permutation based on the request; determining, at the given information processor similarity scores between a secured query term received from the query processor and secured representative terms received from the given data processor, the secured representative terms based on the random permutation (Suleman FIG. 9, [0034], [0064], [0089]-[0091]. Cloud-based service infrastructure 104 provides a manner for receiving natural language commands for such services, determining the applicable external service request and any associated data (parameters) to make the request and invoking the request. The extracted and expanded keywords may form the basis of a comparison or search applied against the query corpus and a relevance score calculated (e.g. retrieval and ranking functions) to rate search results. The search results (i.e. the respective associated command and the ranking score) are made available to operations of two-layer neural network 610. At step 904, a set of random permutations of the initial feature set(s) is generated. To perform the testing of 906, each user query in the test dataset will be applied to the each random permutation in order to evaluate the performance (i.e. accuracy, speed, etc.) of each random permutation feature set. At 908, a performance measure is calculated for each random permutation. If one or more of the random permutations has a performance measure greater than the predetermined threshold, than the random permutation with the most favorable performance measure may be selected. ); 
providing the candidate terms to the given information processor (Suleman [0014], [0084]- [0085]. In one example aspect, there is provided a system comprising one or more processors and memory storing instructions and data for performing a method in accordance with an aspect described. In another exemplary interaction, the user utters the user query “Get me a flight from Toronto to Calgary’. In one embodiment, the system may process the user query 302 in accordance with FIGS. 3-7 and determine that a departure date and possibly a return date is required in order to execute the desired command (i.e. find a flight).).
Suleman does not explicitly disclose: filtering, at the given data processor and without knowledge of the secured query term, the candidate terms of the plurality of terms based on the determined similarity scores. 
However, Swaminathan, in an analogous art, discloses a non-transitory computer readable medium wherein: 
filtering, at the given data processor and without knowledge of the secured query term, the candidate terms of the plurality of terms based on the determined similarity scores (Swaminathan FIG. 4, [0013],  [0073] – [0074]. The system includes a framework to securely rank-order documents in response to a query, and techniques for extracting the most relevant document(s) from an encrypted data collection. During the search process, the query terms may be encrypted to prevent the exposure of information to the data center and other intruders, and also confine the searching entity to only make queries within an authorized scope. After that, the hash value of ws (i) is calculated and transmitted to the user who forwards it to the data center. Using the received hash values H (ws(i)') from location 212, the data center searches the protected term frequency table TF at location 214 and identifies the rows corresponding to the query words. In this way, the data center does not get any information about the query. During this stage, the encrypted rows, TF, are retained within the SCU and not revealed to the data center. The SCU then performs part or the entire computation for the relevance scores at location 218 in the encrypted domain as shown in FIG. 4. In the homomorphic encryption based scheme (HME), the computation results are then sent to the content owner, who decrypts the results, obtains the relevance score, and rank-orders the documents.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Swaminathan with the teachings of Suleman to include: and the given data processor is to filter, without knowledge of the query term, the candidate terms of the plurality of terms based on the determined similarity scores, to provide users with a means for a secure search of query terms among relevant terms/documents in the database while prevent the exposure plaintext query terms during the search process.  (See Dimitrakos [0073].).
Suleman and Swaminathan do not explicitly disclose: selecting a representative term from each cluster, wherein the representative term is a medoid of the respective cluster.
However, Akolkar, in an analogous art, discloses a method comprising the step of selecting a representative term from each cluster, wherein the representative term is a medoid of the respective cluster (Akolkar [0102], [0122]. By assembling different parts, an exemplary rank ing algorithm, ServiceRank, is presented in FIG. 6. Step 4 performs the clustering method, k-Medoids, to produce disjoint clusters of services and providers. Steps 7-10 repeatedly run the service influence based clustering and ranking and iteratively update the clustering and ranking based similarity so that T and R are continuously refined to generate better ranking results until convergence [for using as an informational retrieval ranking algorithm. See also [0122]].). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Akolkar with the teachings of Suleman and Swaminathan to include the step of: selecting a representative term from each cluster, wherein the representative term is a medoid of the respective cluster, to provide users with a means for generating a ranking for informational retrieval through calculating k-Medoids of respective clusters of data.  (See Akolkar [0102].).
Regarding claim 10, Suleman, Swaminathan and Akolkar disclose the method of claim 9. Suleman further discloses further comprising ranking, for the given information processor, the candidate terms based on the similarity scores (Suleman FIG. 9, [0034], [0064]. Cloud-based service infrastructure 104 provides a manner for receiving natural language commands for such services, determining the applicable external service request and any associated data (parameters) to make the request and invoking the request. The extracted and expanded keywords may form the basis of a comparison or search applied against the query corpus and a relevance score calculated (e.g. retrieval and ranking functions) to rate search results. The search results (i.e. the respective associated command and the ranking score) are made available to operations of two-layer neural network 610.). 
Regarding claim 11, Suleman, Swaminathan and Akolkar disclose the method of claim 10. Swaminathan further discloses: 
associating each ranked term identifier with a candidate term; and providing, to the query processor, a plurality of ranked term identifiers (Swaminathan FIG. 4, [0013],  [0073] – [0074]. The system includes a framework to securely rank-order documents in response to a query, and techniques for extracting the most relevant document(s) from an encrypted data collection. During the search process, the query terms may be encrypted to prevent the exposure of information to the data center and other intruders, and also confine the searching entity to only make queries within an authorized scope. After that, the hash value of ws (i) is calculated and transmitted to the user who forwards it to the data center. Using the received hash values H (ws(i)') from location 212, the data center searches the protected term frequency table TF at location 214 and identifies the rows corresponding to the query words. In this way, the data center does not get any information about the query. During this stage, the encrypted rows, TF, are retained within the SCU and not revealed to the data center. The SCU then performs part or the entire computation for the relevance scores at location 218 in the encrypted domain as shown in FIG. 4. In the homomorphic encryption based scheme (HME), the computation results are then sent to the content owner, who decrypts the results, obtains the relevance score, and rank-orders the documents.).
The motivation is the same as that of claim 10 above. 
Regarding claim 12, Suleman, Swaminathan and Akolkar disclose the method of claim 11. Akolkar further discloses further comprising selecting, by the query processor, top-k term identifiers from the plurality of ranked term identifiers (Akolkar [0113]. Consider ranking quality evaluation. FIGS. 10 and 11 plot the average ranking scores of top-k vertices in each cluster on two datasets, respectively.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Agrawal with the teachings of Suleman and Swaminathan to include: wherein the query processor is See Akolkar [0113].). 
Regarding claim 13, Suleman, Swaminathan and Akolkar disclose the method of claim 11. Suleman further discloses aggregated over all processors of the collection of information processors (Suleman [0034], [0064]. Cloud-based service infrastructure 104 provides a manner for receiving natural language commands for such services, determining the applicable external service request and any associated data (parameters) to make the request and invoking the request. The extracted and expanded keywords may form the basis of a comparison or search applied against the query corpus and a relevance score calculated (e.g. retrieval and ranking functions) to rate search results. The search results (i.e. the respective associated command and the ranking score) are made available to operations of two-layer neural network 610.). 
Swaminathan further discloses wherein the collection of information processors provides to the query processor, an aggregate ranking of the plurality of 2984113454 ranked term identifiers(Swaminathan FIG. 4, [0013],  [0073] – [0074]. The system includes a framework to securely rank-order documents in response to a query, and techniques for extracting the most relevant document(s) from an encrypted data collection. During the search process, the query terms may be encrypted to prevent the exposure of information to the data center and other intruders, and also confine the searching entity to only make queries within an authorized scope. After that, the hash value of ws (i) is calculated and transmitted to the user who forwards it to the data center. Using the received hash values H (ws(i)') from location 212, the data center searches the protected term frequency table TF at location 214 and identifies the rows corresponding to the query words. In this way, the data center does not get any information about the query. During this stage, the encrypted rows, TF, are retained within the SCU and not revealed to the data center. The SCU then performs part or the entire computation for the relevance scores at location 218 in the encrypted domain as shown in FIG. 4. In the homomorphic encryption based scheme (HME), the computation results are then sent to the content owner, who decrypts the results, obtains the relevance score, and rank-orders the documents.).
The motivation is the same as that of claim 11 above. 
Regarding claim 19, claim 19 is directed to a non-transitory computer readable medium corresponding to the system of claim 5. Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Claims 6, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suleman et al. (“Suleman,” US 20150039292, published Feb. 5, 2015) in view of Swaminathan et al. (“Swaminathan,” US 20100146299, published June 10, 2010) and Felch (US 20150019530, published Jan. 15, 2015).
Regarding claim 6, Suleman and Swaminathan disclose the system of claim 1. Suleman and Swaminathan do not explicitly disclose: wherein the given data processor is to filter the candidate terms based on a confidence threshold for similarity distributions between the secured query term and a plurality of secured representative terms. 
However, Felch, in an analogous art, discloses a system wherein the given data processor is to filter the candidate terms based on a confidence threshold for similarity distributions between the secured query term and a plurality of secured representative terms (Felch FIG. 11, [097], [0099]. Step 1155 is the “Set the current confidence C, that an appropriate binomial distribution (see text) created the sequence of true and false positives identified by the user.” Step 1160 is the “Is C, at least the minimum confidence Cry?' step. In this step the probability/confidence value C, that was calculated in step 1155 is compared to a minimum confidence value to determine whether the filter is above the confidence threshold for addition to the query.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Felch with the teachings of Suleman and Swaminathan to include: wherein the given data processor is to filter the candidate terms based on a confidence threshold for similarity distributions between the secured query term and a plurality of secured terms, to provide users with a means for using confidence threshold as a statistical criteria to assess the likelihood of whether a condition regarding the search query is satisfied.  (See Felch [0099].). 
Regarding claim 7, Suleman, Swaminathan and Felch disclose the system of claim 1. Felch further discloses wherein the similarity distributions have a hypergeometric distribution (Felch [0098]. The hypergeometric distribution (and its cumulative hyper geometric distribution function) is generally a more accurate estimator of the probabilities we desire to calculate in step 1155 because our presentation of data records to the user is generally “without replacement'. ). 
The motivation is the same as that of claim 6 above. 
Regarding claim 20, claim 20 is directed to a non-transitory computer readable medium corresponding to the system of claim 6. Claim 20 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suleman et al. (“Suleman,” US 20150039292, published Feb. 5, 2015) in view of Swaminathan et al. (“Swaminathan,” US 20100146299, published June 10, 2010) and Akolkar et al. (“Akolkar,” US 20150379121, filed June 26, 2014), and further in view of Felch (US 20150019530, published Jan. 15, 2015).
Regarding claim 14, Suleman, Swaminathan and Akolkar disclose the method of claim 9. Suleman, Swaminathan and Akolkar do not explicitly disclose: wherein the filtering the candidate terms is based on a confidence threshold for similarity distributions between the secured query term and the secured representative terms. 
However, Felch, in an analogous art, discloses a method comprising the step of wherein the filtering the candidate terms is based on a confidence threshold for similarity distributions between the secured query term and the secured representative terms (Felch FIG. 11, [097], [0099]. Step 1155 is the “Set the current confidence C, that an appropriate binomial distribution (see text) created the sequence of true and false positives identified by the user.” Step 1160 is the “Is C, at least the minimum confi dence Cry?' step. In this step the probability/confidence value C, that was calculated in step 1155 is compared to a minimum confidence value to determine whether the filter is above the confidence threshold for addition to the query.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Felch with the teachings of Suleman, Swaminathan and Akolkar to include the step of: wherein the given data processor is to filter the candidate terms based on a confidence threshold for similarity distributions between the secured query term and a plurality of secured terms, to See Felch [0099].). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/EDWARD LONG/
Examiner, Art Unit 2439



/LUU T PHAM/      Supervisory Patent Examiner, Art Unit 2439